Citation Nr: 1609824	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for left hip replacement.

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for restless leg syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1954 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the Board hearing in February 2016, the Veteran requested to withdraw claims for service connection for status post left hip replacement, service connection for a right shoulder disability and service connection for restless leg syndrome.  

2.  Resolving  reasonable doubt in the Veteran's favor, current lumbar disc disease and degenerative joint disease is at least as likely as not related to his active duty service.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the issues of entitlement to service connection for status post left hip replacement, status post right shoulder replacement and service connection for restless leg syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, lumbar disc disease and degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In February 2016, the Board received notice that the Veteran wished to withdraw his appeal with respect to the issues of service connection for status post left hip replacement, status post right shoulder replacement and service connection for restless leg syndrome.  Because the Veteran has withdrawn his appeal as to those issues, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Given the favorable disposition of the claim of service connection for lumbar disc disease and degenerative joint disease, the Board need not discuss VA's compliance with the VCAA.  The favorable disposition regarding the service connection claim in the decision below has resulted in a full grant of the benefits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).

At the Board hearing, the Veteran testified that he had a couple of back injuries in service.  The Veteran testified that he hurt his back in a parachute jump.  He stated that he was involved in a jeep accident in which a jeep went over a cliff.  He testified that he was flown by chopper to a hospital ship for treatment.  The Veteran indicated that he received treatment for low back pain at that time.  The Veteran stated that he experienced back pain after the accident and continued to have back pain symptoms during the rest of his active duty service.  The Veteran stated that he has had continued periodic issues with his back since service.   

An August 1969 entry in the service treatment records reflects that that the Veteran was involved in a jeep accident.  He was diagnosed with a cerebral concussion.  There were no complaints or findings of a back injury noted at that time.  Service treatment records reflect that that the Veteran was seen in July 1974 with a complaint of a bad fall when his parachute got hung up.  No complaints or findings of back pain were noted.

The Veteran had a VA examination in July 2009.  The Veteran reported that he was in a jeep accident in 1969 with multiple injuries.  He reported a history of multiple parachute jumps.  The VA examiner indicated that service treatment records did not document a back injury.  The examiner noted that service treatment records supported a history of multiple parachute jumps and a jeep accident in August 1969.  

The examiner diagnosed lumbar disc disease and degenerative joint disease.  The examiner indicated that it was not possible to make a connection to service without speculation.  The examiner explained that there was no documentation of a back condition on the retirement examination or within 12 months of leaving service in 1976.  The examiner noted that there was no documentation of lumbar degenerative disc disease until 2006.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that his current lumbar spine disorder had its onset in service.  Service treatment records support the Veteran's account of being involved a parachute fall and a jeep accident.  The Veteran credibly testified that he experienced back pain after the jeep accident and continued to have periodic issues with his back since service.  Although service treatment records do not show complaints or findings of a back injury, the Board finds the Veteran's statements regarding his back injuries and symptoms during service competent and credible.  Buchanan v. Nicholson, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran sustained a low back injury in service, and experienced chronic and recurrent symptoms of back pain during service and since service separation.  The Board finds that in resolving all reasonable doubt in the Veteran's favor, presumptive service connection for degenerative joint disease of the lumbar spine is warranted under the provisions of 38 C.F.R. § 3.303(b).   Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for lumbar disc disease and degenerative joint disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

















      (Continued on next page)


ORDER

The appeal as to service connection for status post left hip replacement is dismissed.

The appeal as to service connection for status post right shoulder replacement is dismissed.  

The appeal as to service connection for restless leg syndrome is dismissed.  

Service connection for lumbar disc disease and degenerative joint disease is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


